Citation Nr: 0017801	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-06 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for a healed 
contusion to the lower back with myositis and degenerative 
changes, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active duty service from June 1960 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the veteran's claim for 
a disability rating in excess of 10 percent for his service-
connected low back disability. 

During the pendency of this appeal, the RO rendered a March 
1999 determination increasing the veteran's disability rating 
for healed contusion to the lower back with myositis and 
degenerative changes to 20 percent, effective April 7, 1998 
(date of receipt of current claim).  Inasmuch as the veteran 
has continued to express dissatisfaction with the 20 percent 
disability rating, has otherwise not withdrawn his appeal, 
and in light of the fact that the maximum schedular 
disability rating has not been assigned to date, the appeal 
for an increased rating for a low back disability continues.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by pain, tenderness, limitation of motion, and 
degenerative changes, but it is not productive of a listing 
of the whole spine to the opposite side, positive Goldwaite's 
sign, marked limitation of forward bending, loss of lateral 
motion, or some of the above with abnormal mobility on forced 
motion, or more than moderate limitation of motion of the 
lumbar spine.





CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for the veteran's service-connected healed 
contusion to the lower back with myositis and degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5292, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the following: service medical records; VA 
examination and radiology reports, private medical records; 
the veteran's RO and Board hearing transcripts; and his 
variously dated written statements.  The Board does not know 
of any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

The service medical records (SMRs) show that the veteran 
first complained of low back pain in 1962, and that 
thereafter until separation from service in 1965, he was 
diagnosed with and treated for lumbosacral strain.  Based on 
this information, the veteran was initially awarded service 
connection for low back disability and assigned a 20 percent 
disability rating under Diagnostic Code 5292 (limitation of 
motion of the lumbar spine), pursuant to a June 1965 RO 
rating decision.  A May 1970 RO rating decision reduced the 
veteran's disability rating for his service-connected back 
disability 10 percent, effective August 1970.  In accordance 
with a March 1999 RO determination, the veteran's disability 
rating was increased to 20 percent.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).

A May 1998 VA examination report notes the veteran's 
complaints of chronic low back pain, stiffness, and limited 
motion, which has progressively gotten worse over the years.  
Objectively, the veteran stood erect and walked with an 
unremarkable gait pattern.  No spasm was detected, but 
tenderness was elicited in the midline of the lower back 
region.  Range of motion testing revealed the following: 
forward flexion to 80 degrees, with pain and catching 
reported when returning his back to the upright position; 
backward extension to 25 degrees, which was more painful then 
forward flexion; right lateral bending to 25 degrees and left 
lateral bending to 40 degrees, with more pain on motion 
accompanying right lateral bending; and right and left 
lateral rotation to 35 degrees, with mild pain at the 
extremes of motion.  Reflexes, sensation, and strength were 
intact in the lower extremities.  Supine bilateral straight 
leg raising caused back pain, but there were no radicular 
complaints.  The impression was residuals of healed contusion 
of the lower pack with myositis and probable degenerative 
changes.

A contemporaneous VA radiology report revealed the following: 
an S-shaped scoliosis of the lumbar spine; a narrowing of the 
disc interspace at T11-T12 with a juxta-articular sclerosis 
and spur formation; narrowing of the L1-L2 and L5-S1 
interspaces; some mild hypertrophic spur formations; and 
modest narrowing of the L4-L5 disc interspace.   

The Board has also considered the veteran's variously dated 
written statements, as well as the his RO and Board hearing 
testimony, in which he contends that his symptoms of back 
pain and functional loss entitle him to a disability rating 
in excess of 20 percent.  

The veteran's disability is initially rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which provides the guidelines 
for rating lumbosacral strain.  Diagnostic Code 5295 provides 
that the maximum 40 percent disability rating is assignable 
when the condition is severe with a listing of the whole 
spine to the opposite side, positive Goldwaite's sign, marked 
limitation of forward bending, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is appropriate for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

The Board concludes that an increased rating to 40 percent 
under Diagnostic Code 5295 is not warranted.  While the 
medical evidence demonstrates back pain on motion, tenderness 
on palpation, some minimal limitation of motion of the lumbar 
spine, and X-ray evidence of mild degenerative changes, there 
is no medical evidence of a listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint spaces, or some of the above with 
abnormal mobility on forced motion, or marked limitation of 
forward bending in a standing position.

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003. 
Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. 

The medical evidence does show some limitation of motion of 
the lumbar spine.  However, the Board finds that the 
measurements observed in the May 1998 examination report 
demonstrate a limitation in the range of motion of the 
veteran's lumbar spine that is not more than slight in 
degree.  Consideration of 38 C.F.R. §§ 4.40 and 4.45, DeLuca 
v. Brown, 8 Vet. App. 202, 207-208 (1995), and the pain 
reported upon range of motion results in a finding of 
additional limitation of motion, to a degree of moderate, but 
such is consistent with the current 20 percent rating.  See 
38 C.F.R. § 4.71a, Code 5292.  In making this determination, 
the Board has considered 38 C.F.R. § 4.7, which directs the 
higher evaluation to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.

Although applicable to disabilities of the lumbar spine, 
Diagnostic Code 5289 is inapplicable to this veteran's 
particular disability because there is no medical evidence 
suggesting that the veteran has ankylosis of the lumbar 
spine.  

The Board has also considered whether 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome, is 
applicable.  The veteran has not been diagnosed with 
intervertebral disc syndrome.  Indeed, the record shows that 
the veteran suffered from lumbosacral strain in service, and 
that he was service-connected for limitation of motion due to 
lumbosacral strain rather than intervertebral disc syndrome.  
Therefore, Diagnostic Code 5293 is not applicable to the 
veteran's service-connected disability. 

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 20 percent. 

In reaching this decision, the Board acknowledges that where 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
in addition to the schedular criteria.  DeLuca, supra.  As 
noted above, such was considered in arriving at a finding 
that the veteran has moderate limitation of motion of the 
lumbar spine, but this finding does not support a rating in 
excess of 20 percent.  The Board notes that the most recent 
VA compensation examination showed that the veteran was able 
to forward flex to 80 degrees; he had pain upon his return to 
the upright position, but it was not indicated that forward 
flexion was limited to more than 80 degrees due to pain.  
There was only mild pain of both right and left lateral 
rotation and this was only noted at the extremes of motion.  
There was also pain on lateral bending and backward 
extension, but there is no indication that pain limited 
motion to a degree that is consistent with more than 
moderate.  It is pertinent to note that there were no 
objective findings, such as disuse atrophy, to support such 
additional functional limitation.  

Additionally, the Board has also considered the history of 
the veteran's disability, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
In addition, the potential application of various provisions 
of Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the veteran as 
required by the holding of Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds, as 
did the RO, that the veteran has not shown that his service-
connected low back disability has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board concludes that a disability in excess of 
20 percent is not warranted.


ORDER

A disability rating in excess of 20 percent for healed 
contusion to the lower back with myositis and degenerative 
changes is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

